Title: To John Adams from Mercy Otis Warren, 15 October 1778
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth October 15 1778
     
     A long abscence from your Native shore would insure a Welcome to a line from me had I no other Claim to your Attention. But when I Can Recur to former Instances of friendship And indulgence, and in addition to that assure you I take up my pen in Compliance with the Repeated request of your Good Lady, I Can suppose it possible that Even the most important Negotiations may for a Moment be suspended.
     Nor shall the Distance or uncertainty of Conveyance which forbids the hope of a speedy answer, Check my inclination to Converse with a gentleman, made dear to me by the high style of Friendship subsisting between him and the person who Deservedly holds the first place in my Heart. And as I have thus Early mentioned this unshaken patriot I will just hint to you that Wearied with the perplexities and Embarasments of public life, sickned by the Ingratitude and Baseness of Mankind, and sighing for the Felicity of Domestic peace, He is about to leave the Mazy paths of politics and War, and Retire to the still, unvariegated scenes of the Sequestered Roof.
     I hope sir you will not be led by the Contrast which your own manner of life Exhibits (amidst the Intrigues of statsmen, and the pleasures of the Court of Versailles) to Disapprove the Resolution. Were you now in the state of Masschusets you might perhaps see Reasons sufficient to lead you to a simeler Determenation. But I shall leave it to some more Decriptive hand to Give you a true Idea of our present situation.
     A state of War has Ever been Deemed unfriendly to Virtue, but such a total Change of Manners, in so short a period I beleive was never known in the History of Man.
     When Rapacity and profusion, pride And servility, and almost Every Vice is Contrasted in the same Breast, when a society is without Virtue, and Goverment without Energy, it is then Necessary some Mas­terly hand (who Can trace the sources of Human action) should take the Helm and New Form the Characters of the people. When such a Genius will arise, or when Contingent Circumstances will permit its Exertion, must be left till He who Rules the Empire of Creation, shall by the Fiat of His Finger Commission some Agent Endowed to Execute the Benevolent purpose.
     But though such an Happy Event may not soon take place, yet I beleive the Idol which has been set up in Dura, whom all but Daniel and the Righteous three have Fallen Down and Worshiped, will soon prove to be an Image of Clay, instead of pure Gold, and that will be sufficient to Destroy the Adulation paid the Brittle pageant, though perhaps not to Root out the spirit of Idolitry.
     It is probable the Next you Receive from Mrs. A—s will give you an account of a superb Entertainment made this Day by the Count De Estainge. Some Domestic Avocations obliged me to Decline the Invitation, or I should gladly have joined the little Circle at Braintree, and made one of the party. But as I had once been on Board the Languedoc I was not impeled by Curiosity. With me the speculative would have been the principle part of the Repast, and ample as is the Feild which this Connexion, and the Circumstances leading to it afford, I thought I might as well Enjoy it in my own Apartment, as in the saloon of a Marquiss, or the state Room of the first Count in France.
     The squadrons of the House of Bourbon, fortifying the Harbour, Riding in the port of Boston, and Displaying the Ensigns of Harmony, are Events which though precipitated by the Folly of Britain, have out run the Expectations of America. And as there has not yet been time to prove the sincerity of Either party, I think most of those officers who Remember the late War, (when we Huged ourselves in the protection of Britain) look as if they Wished, Rather than beleived ancient prejudices Obliterated, and half doubting our Friendship: Reluctantly hold back that Flow of affection which in Reallity we are Ready to Return in full Measure, while the younger part unconscious of injuries, Discover an Honest Joy Dancing in their Eye, and Every Feature softned by the Wish of Mutual Confidence, Extend their arms to Embrace their New allies.
     I am not about to Charactarize those Respectable strangers which appear in our Capital. I am not Enough acquainted with their Language and Manners to judge with precission. Yet I think while the Errand on which the Count De Estainge Came out, Excites our Gratitude, the Dignity of his aspect Commands our Respect, and his Reserved affability (if I may so Express it) Heightens our Esteem. But he is Certainly an unfortunate officer. I wish he may yet win some palm of Victory before he Returns to the arms of his sovereign.
     I have been in Company with the Marquiss La Fayette but a few Minits but am told this Character Needs not an American pencil: having Reached a hight far beyond his years before he Crossed the Atlantic.
     Are you sir acquanted with Mrs. Holker. A seperation at such a Distance from a partner possesed of so many accomplishment must be very painful. Penetrating and active, sensible and judicious, the Consel acquits himself in the Eye of the public whilst the politness of his Manners, and his agreable Deportment insures his Welcome at Every social Board. And I Could not but Wisper my Friend Portia when he lately made me a Visit that she was not the only lady who sacrificed at the shrine of public utility, the best Blessings of Friendship.
     Yet such is Human Nature that Man is seldom known by his Demeanour, and the first favorable impression is too frequently forfeited by Guilt or Indiscretion long before the Conclusion of the Drama. I therfore only Mention two or three Distinguished Characters among us just to Remind you of a proposal of your own from which I now Expect to Reap great advantages.
     Are not the Customs and Manners of Cotemporary Nations (More Especially if Drawn by a hand Remarkable for Its perspecuity) More Interesting and Entertaining than the Dry uncertain Narations of distant ages. The politest Court in Europe must afford Variety Indeed.
     Are you sir as much in the Good Graces of the parissian ladies as your Venerable Colligue. We often hear he is not more an Adept in politics than a Favorite of the Fair.
     He has too many Complements of Gratulation and Esteem from Each quarter of the World to make it of any Consequence whither I offer my little tribute of Respect or not. Yet I would tell him as a Friend to Mankind, as a Daughter of America, and a lover of Merit, that no one more ardently Wishes for the Continuance of his Health Vigour and usefulness, and so disinterested is my Regard, that I do not wish the patriotic sage to leave the soft Caresses of the Court of France, least his unpolished Countrywomen should be more apt to Gaze at and admire the Virtues of the philosopher, than to Embrace the Man.
     Every Article of Inteligence both from the Feild and the Cabinet you must have from your Numerous Correspondents, and Every Annecdote of lesser Moment Worthy your Attention you Receive under a signature more pleasing than mine.
     
     But when you look over the list of your Friends And Recollect their impatience to hear from you, you will not forget that few, very few, will be more Gratifyed with the Notices of your Welfare or the Intimations of your Regard, than Your sincere & Very Humble Servant
     
      Marcia Warren
     
    